DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  line 16 contains a large space (likely minor formatting issue) that should be deleted for claim clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8, 11, 14, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 11, and 17 recite “a plurality of outputs” on line 10, line 10, and line 8 (respectively) which has already been positively recited in the claim. For the purposes of examination, the examiner will interpret these lines as reading --the plurality of outputs--.
Claims 8, 14, and 20 recite “the drill bit” which lacks proper antecedent basis in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laing et al US Patent Application Publication 2015/0227841 hereinafter referred to as Laing.
Regarding claims 1, 9, and 15, Laing discloses a system comprising: a processing device [0005]; and a non-transitory computer-readable medium including program code that is executable by the processing device for causing the processing device [0005] to: determine surface data based on a first sensor signal from a surface sensor (226), wherein the surface sensor is positionable at a surface of a wellbore drilled through a subterranean formation [0029 - wherein some of the sensors are surface sensors are included in the system]; determine downhole data based on a second sensor signal from a downhole sensor (226) positionable within the wellbore [0029 - wherein some of the sensors are downhole sensors as well]; wherein the surface and downhole sensors are inputs into their own machine-learning models for predicting ROP (the objective function of the reference) [0006, 0036, 0042, 0067 - each of the variables/parameters utilize models to determine the appropriate control limit] provide the first value and the second value as input to a third machine-learning model, wherein the third machine-learning model is configured to determine a third value indicating a third projected ROP of the drill bit through the 
Regarding claims 2, 10, and 16, Laing further discloses wherein the non-transitory computer-readable medium further comprises program code that is executable by the processing device for causing the processing device to: teach the first machine-learning model using a first dataset obtained the surface sensor; and teach the second machine-learning model using a second dataset obtained from the downhole sensor [0006, 0071].  
Regarding claims 3, 11, and 17, Laing further discloses generating an ROP model (Figure 6) which includes the predictive model (which includes the first and second machine-learning models discussed above wherein each control limit has its own model which is utilized to formulate the objective function model), the optimized model, the planned model, the upper limit, and lower limit (as cited above and [0064-0072]) which is iteratively updated (as cited) and is relied upon to control the wellbore operations (control limits (228)). 
Regarding claim 4, Laing further discloses wherein the third machine-learning model is configured to determine the third value by selecting either the first value or the second value as the third value [0034-0036, 0044].  
Regarding claim 5, Laing further discloses wherein the first machine-learning model, the second machine- learning model, and the third machine-learning model collectively form a single machine- learning model, and wherein the first machine-learning model and the second 
Regarding claims 6, 7, 12, 13, 18, and 19, Laing further discloses (as cited and discussed above) measuring (via sensors that measure the operations of the drilling system) to know tha rpm, wob, and mud weight [0029] and a processor will interpret this data to input into the model therefore it isn't clear how this recited step is meaningfully different from the operation disclosed (of the processor receiving the signals and outputting the relevant information to inform the operator of the surface and downhole conditions) If there is some specific structure of operational step regarding the decomposition, such a feature should be positively recited.
Regarding claims 8, 14, and 20, Laing further discloses wherein adjusting the operating characteristic of the well tool comprises causing a revolutions-per-minute value of the drill bit, a weight-on-bit value, or a mud weight value to be changed [0029 - control parameters (228)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lovorn et al US PG Pub 2016/0222741 teaches an analogous controlling and monitoring system for wellbore stability utilizing machine-learning models updated with real-time drilling information and Santos US PG Pub 2018/0171775 teaches automatically updating models during drilling and controlling the drilling operations accordingly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/Primary Examiner, Art Unit 3672